      Borden County, Texas Scurry County, Texas

Garza County, Texas

DEED OF TRUST, MORTGAGE, SECURITY AGREEMENT,
ASSIGNMENT OF PRODUCTION
AND
FINANCING STATEMENT

Dated as of September 1, 2009

THIS INSTRUMENT CONTAINS AFTER-ACQUIRED PROPERTY PROVISIONS, SECURES PAYMENT OF
FUTURE ADVANCES, AND COVERS PROCEEDS OF COLLATERAL.

THIS INSTRUMENT COVERS AS-EXTRACTED COLLATERAL RELATED TO THE PROPERTIES
DESCRIBED HEREIN (INCLUDING, WITHOUT LIMITATION, OIL, GAS, OTHER MINERALS AND
OTHER SUBSTANCES OF VALUE WHICH MAY BE EXTRACTED FROM THE EARTH, AND THE
ACCOUNTS RELATING THERETO, WHICH WILL BE FINANCED AT THE WELLHEADS OF THE WELLS
LOCATED ON THE PROPERTIES DESCRIBED HEREIN AND ACCOUNTS ARISING OUT OF THE SALE
THEREOF).

THIS INSTRUMENT COVERS GOODS WHICH ARE OR ARE TO BECOME FIXTURES RELATED TO THE
REAL PROPERTY DESCRIBED HEREIN.

THIS INSTRUMENT IS TO BE FILED FOR RECORD, AMONG OTHER PLACES, IN THE REAL
ESTATE OR COMPARABLE RECORDS OF THE COUNTIES REFERENCED IN EXHIBIT “A” HERETO,
AND SUCH FILING SHALL SERVE, AMONG OTHER PURPOSES, AS A FIXTURE FILING AND AS A
FINANCING STATEMENT FOR AS-EXTRACTED COLLATERAL.

THE MORTGAGOR HAS AN INTEREST OF RECORD IN THE REAL ESTATE AND IMMOVABLE
PROPERTY CONCERNED, WHICH INTEREST IS DESCRIBED HEREIN.

NOTICE OF CONFIDENTIALITY RIGHTS: IF YOU ARE A NATURAL PERSON, YOU MAY REMOVE OR
STRIKE ANY OF THE FOLLOWING INFORMATION FROM THIS INSTRUMENT BEFORE IT IS FILED
FOR RECORD IN THE PUBLIC RECORDS: YOUR SOCIAL SECURITY NUMBER OR YOUR DRIVER’S
LICENSE NUMBER.

Please return documents with filing information
to

Jeffrey D. Hewett
Lynch, Chappell & Alsup
300 North Marienfeld, Suite 700
Midland, Texas 79701

DEED OF TRUST, MORTGAGE, SECURITY AGREEMENT,

ASSIGNMENT OF PRODUCTION AND FINANCING STATEMENT

KNOW ALL MEN BY THESE PRESENTS:

That as of September 1, 2009, ESCONDE RESOURCES LP, a Texas limited partnership,
whose address is 415 West Wall Street, Suite 625, Midland, Texas 79701 (the
AGrantor@), to secure payment and performance of the Obligation (hereinafter
defined), and for and in consideration of the sum of TEN AND NO/100 DOLLARS
($10.00) cash and other valuable consideration in hand paid to Grantor, the
receipt and sufficiency of which are hereby acknowledged, and for and in
consideration of the debt and trusts hereinafter mentioned, has GRANTED,
BARGAINED, SOLD, ASSIGNED, TRANSFERRED, and CONVEYED, and by these presents does
GRANT, BARGAIN, SELL, ASSIGN, TRANSFER, and CONVEY, unto MIKE MARSHALL, TRUSTEE,
whose address is 620 North Grant Avenue, Odessa, Texas 79761(hereinafter called
the ATrustee@), for the benefit of AMERICAN STATE BANK (the ABeneficiary@), and
to the Trustee’s successor or successors or substitutes in this trust, with
power of sale, the real and personal properties, rights, titles, interests, and
estates described or to which reference is made in Paragraphs I through VI,
inclusive, below, whether now owned by Grantor or hereafter acquired by Grantor
(herein collectively called the AMortgaged Property@), to-wit:

Paragraph I. Oil and Gas Leases and Other Properties. All of those certain oil
and gas and/or oil, gas and mineral leases, lands, interests, and other
properties (all such leases being herein called the ASubject Leases@ and all
such leases, lands, minerals, and royalty interests and other properties being
herein called the ASubject Interests@), which are described and/or to which
reference may be made on Exhibit AA@ attached to and made a part of this Deed of
Trust for all purposes and incorporated herein by reference as fully as if
copied verbatim in the body of this Deed of Trust at this point;

Paragraph II. Pooled Interests. All rights, titles, interests, and estates now
owned or hereafter acquired by Grantor in and to (i) any and all properties now
or hereafter pooled or unitized with any of the Subject Interests, and (ii) all
presently existing or future unitization, communitization, and pooling
agreements, and the units created thereby, which include all or any part of the
Subject Interests, including, without limitation, all units formed under or
pursuant to any laws. The rights, titles, interest, and estates described in
this Paragraph II shall also be included within the term ASubject Interests@ as
used herein;

Paragraph III. Hydrocarbons. All oil, gas, casinghead gas, drip gasoline,
natural gasoline and condensate, all other liquid and gaseous hydrocarbons, and
all other minerals, whether similar to the foregoing or not (herein collectively
called AHydrocarbons@), now or hereafter accruing to or produced from the
Subject Interests and/or to which Grantor now or hereafter may be entitled as a
result of or by virtue of its record and/or beneficial ownership of any one or
more of the Subject Interests;

Paragraph IV. Contracts. All present and future rights of Grantor (including,
without limitation, all rights to receive payments, including, but not limited
to, lease bonuses, rents, tolls, incomes, and royalties) under or by virtue of
all present and future operating agreements, contracts for the purchase,
exchange, processing, transportation or sale of hydrocarbons, and other
contracts and agreements relating in any way to all or any part of the Mortgaged
Property, as the same may be amended or supplemented from time to time (herein
collectively called the ASubject Contracts@);

Paragraph V. Other Property. All tenements, hereditaments, appurtenances, and
properties in anywise appertaining, belonging, affixed, or incidental to the
Subject Interests, in which Grantor now owns or hereafter acquires an interest,
including, without limitation, any and all property, real or personal, in which
Grantor now owns or hereafter acquires an interest which is situated upon and/or
used or useful in connection with all or any part of the Subject Interests and
including all pipelines, gathering lines, trunk lines, lateral lines, pipeline
easements and rights-of-way, compressor, dehydration units, separators, heater
treaters, valves, flow lines, gauge meters, alarms, supplies, machinery,
derricks, buildings, tanks, casings, christmas trees, tubing, rods, liquid
extractors, engines, boilers, tools, appliances, cables, wires, surface leases,
rights-of-way, easements, servitudes, and franchises, and all accessions,
additions, substitutes and replacements to or for, and all accessories and
attachments to any of the foregoing (all such surface leases, easements,
licenses, rights-of-way, and franchises being herein called the ASubject
Easements,@ and all such tangible property described in this Paragraph V being
herein called the APersonal Property@); and

Paragraph VI. Other Rights to Hydrocarbons. Any and all other rights, titles,
estates, royalties, and interests (whether or not presently included in the
Subject Interests) now owned or hereafter acquired by Grantor (a) in and to all
Hydrocarbons in and under and that may be produced and saved from the lands
described or to which reference is made in Exhibit AA@ (herein called the
ALand@), and (b) in and to all reversions, remainder, tolls, rents, revenues,
issues, proceeds, earnings, income, and profits from the Land.

IN ADDITION TO THE REAL AND PERSONAL PROPERTIES, RIGHTS, TITLES, INTERESTS, AND
ESTATES DESCRIBED OR TO WHICH REFERENCE IS MADE IN PARAGRAPHS I THROUGH VI,
INCLUSIVE, ABOVE, IF GRANTOR CURRENTLY OWNS OR HEREAFTER ACQUIRES AN INTEREST IN
ANY OTHER OIL, GAS, OR OTHER MINERAL INTEREST (INCLUDING, BUT NOT LIMITED TO,
ANY AND ALL LEASEHOLD INTERESTS, WORKING, INTERESTS, OVERRIDING ROYALTY
INTERESTS, PARTICIPATING AND NON-PARTICIPATING ROYALTY INTERESTS, NET PROFITS
INTERESTS, PRODUCTION PAYMENT INTERESTS, UNLEASED MINERAL INTERESTS, AND ANY
OTHER INTEREST IN MINERALS) IN ANY OF THE COUNTIES SET FORTH ON THE COVER PAGE
OF THIS INSTRUMENT OR IN THE PREFACE TO THE EXHIBIT AA@ THAT IS ATTACHED HERETO
(COLLECTIVELY, THE ASUBJECT COUNTIES@), THE TITLE TO WHICH EITHER CURRENTLY OR
HEREAFTER STANDS IN GRANTOR=S NAME, GRANTOR DOES GRANT, BARGAIN, SELL, ASSIGN,
TRANSFER, AND CONVEY THAT INTEREST TO THE TRUSTEE, FOR THE BENEFIT OF THE
BENEFICIARY. GRANTOR SPECIFICALLY AFFIRMS THAT IT INTENDS THAT ANY SUCH INTEREST
IS TO BE INCLUDED WITHIN THE DEFINITION OF THE MORTGAGED PROPERTY, AND FURTHER
INTENDS TO CONVEY TO THE TRUSTEE, FOR THE BENEFIT OF THE BENEFICIARY, AS A PART
OF THE MORTGAGED PROPERTY, EVERY POSSIBLE PRESENT INTEREST THAT GRANTOR HAS TO
ANY OIL, GAS, OR MINERAL PROPERTY LOCATED IN ANY OF THE SUBJECT COUNTIES,
WHETHER ACTUALLY OR PROPERLY DESCRIBED HEREIN OR NOT, AND ALL OF SAID OIL, GAS,
AND MINERAL INTERESTS ARE COVERED AND INCLUDED HEREIN AS FULLY IN ALL RESPECTS
AS IF THEY HAD BEEN ACTUALLY AND PROPERLY DESCRIBED HEREIN. IN LIGHT OF THE
DECISION IN J. HIRAM MOORE, LTD. V. GREER, 172 S.W.3d 609 (TEX. 2005), DENIED,
GRANTED ON REHEARING), GRANTOR INTENDS FOR THIS PARAGRAPH, WHEN READ IN
CONJUNCTION WITH THE ENTIRETY OF THIS INSTRUMENT, TO CLEARLY EXPRESS GRANTOR=S
INTENTIONS BEYOND A REASONABLE LEVEL OF CERTAINTY. GRANTOR DOES NOT INTEND TO
LIMIT THE OIL, GAS, AND MINERAL INTERESTS IN LANDS IDENTIFIED BY THIS PROVISION
TO SMALL PIECES OR STRIPS OF LAND THAT MAY EXIST WITHOUT THE KNOWLEDGE OF ANY
ONE OF THE PARTIES TO THIS INSTRUMENT BY REASON OF INCORRECT SURVEYING, CARELESS
LOCATION OF FENCES, OR OTHER MISTAKES. RATHER, GRANTOR SPECIFICALLY INTENDS FOR
THIS DEED OF TRUST TO INCLUDE ALL OIL, GAS, AND MINERAL INTERESTS IN THOSE LANDS
OWNED BY GRANTOR IN THE SUBJECT COUNTIES, INCLUDING SPECIFICALLY ANY OIL, GAS,
OR MINERAL INTEREST THAT GRANTOR MAY OWN IN SAID COUNTY, WHETHER ACTUALLY AND
PROPERLY DESCRIBED HEREIN OR NOT.

TO HAVE AND TO HOLD the Mortgaged Property, together with all and singular the
rights, privileges, contracts, and appurtenances now or hereafter at any time
before the foreclosure or release hereof in anywise appertaining or belonging
thereto, unto the Trustee and to his successors or substitutes hereunder and to
their successors and assigns, forever, and Grantor hereby binds and obligates
Grantor and Grantor’s successors to warrant and forever defend, all and
singular, the Mortgaged Property unto the Trustee and to his successors or
substitutes hereunder and to their successors and assigns, against the lawful
claims of any and all persons whomsoever claiming or to claim the same, or any
part thereof.

This conveyance is made in trust, however, upon the terms and provisions
hereinafter set out to secure the full and final payment and performance of the
Obligation.

To further secure the Obligation, Grantor hereby grants to Beneficiary a
security interest in the entire interest of Grantor (whether now owned or
hereafter acquired) in and to:



  (a)   the Mortgaged Property;

(b) all as-extracted collateral and all oil, gas and other hydrocarbons and
minerals produced from or allocated to the Mortgaged Property, and any products
processed or obtained therefrom (herein collectively called the AProduction@),
and all liens and security interests in the Production securing payment of the
proceeds of the Production, including, but not limited to, those liens and
security interests provided under statutes enacted in the jurisdictions in which
the Mortgaged Properties are located;

(c) all equipment, inventory, improvements, fixtures, accessions, goods and
other personal property of whatever nature now or hereafter located on or used
or held for use in connection with the Mortgaged Property (or in connection with
the operation thereof or the treating, handling, storing, transporting,
processing or marketing of Production) and all renewals or replacements thereof
or substitutions therefor;

(d) all contract rights, contractual rights and other general intangibles
related to the Mortgaged Property, the operation thereof (whether Grantor is
operator or non-operator), or the treating, handling, storing, transporting,
processing or marketing of Production, or under which the proceeds of Production
arise or are evidenced or governed;

(e) all geological, geophysical, engineering, accounting, title, legal and other
technical or business data concerning the Mortgaged Property or the Production
that are in the possession of Grantor or in which Grantor can otherwise grant a
security interest, and all books, files, records, magnetic media, computer
records and other forms of recording or obtaining access to such data;

(f) all money, documents, instruments, chattel paper, securities, accounts or
general intangibles arising from or by virtue of any transaction related to the
Mortgaged Properties or the Production (all of the properties, rights and
interests described in subsections (a), (b), (c), (d) and (e) above and this
subsection (f) being herein sometimes collectively called the ACollateral@); and

(g) all proceeds of the Collateral or payments in lieu of Production (such as
Atake or pay@ payments), whether such proceeds or payments are goods, money,
documents, instruments, chattel paper, securities, accounts, general
intangibles, fixtures, real property or other assets (the Mortgaged Property,
Collateral and the proceeds of the Collateral and payments in lieu of
Production, collectively, the AProperty@).

Upon the occurrence of any default, Beneficiary is and shall be entitled to all
of the rights afforded a secured party by the applicable Uniform Commercial Code
with reference to the Collateral, or Trustee or Beneficiary may proceed as to
both the real and personal property covered hereby in accordance with the rights
granted under this Deed of Trust with respect to the real property covered
hereby. Such rights shall be cumulative and in addition to those granted to
Trustee or Beneficiary under any other provision of this Deed of Trust or under
any other instrument executed in connection with or as security for all or any
part of the Obligation.

REFERENCE IS MADE TO SECTION 6.13 FOR THE DEFINITIONS OF SEVERAL OF THE TERMS
USED HEREIN.

ARTICLE 1
SECURED OBLIGATION

This Deed of Trust, Mortgage, Security Agreement, Assignment of Production and
Financing Statement (herein called the ADeed of Trust@) is made to secure and
enforce the following note or notes, guaranty, obligations, indebtedness,
covenants, conditions, agreements, loans, advances, debts, and liabilities
(herein collectively called the AObligation@):

Section 1.1 Loan Agreement. All indebtedness and other obligations now or
hereafter incurred or arising pursuant to the provisions of that certain Loan
Agreement, of even date herewith, by and among Grantor, as Borrower; Esconde
Energy LLC, as Guarantor; and Beneficiary, as Lender, and all supplements
thereto and amendments or modifications thereof, and all agreements given in
substitution therefor or in restatement, renewal or extension thereof, in whole
or in part (such Loan Agreement, as the same may from time to time be
supplemented, amended or modified, and all other agreements given in
substitution therefor or in restatement, renewal or extension thereof, in whole
or in part, being herein called the AAgreement@);

Section 1.2 Note. That certain Term Note, of even date herewith, executed by
Grantor, and payable to the order of Beneficiary, in the original principal
amount of Three Hundred Nine Thousand Six Hundred Eighty-One and
Eighty-Seven/100 Dollars ($309,681.87), finally maturing on December 15, 2009,
with such note bearing interest as specified therein, being payable as provided
therein at Beneficiary’s office in Odessa, Texas, or at such other office as
Beneficiary shall direct in writing and, if not sooner matured (by acceleration
or otherwise), (as the same may be supplemented, amended, modified, extended,
and renewed, being referred to herein as the ANote@),

Section 1.3 Guaranty Agreement. That certain Guaranty Agreement, of even date
herewith, executed by Esconde Energy LLC, a Texas limited liability company, in
favor of the Beneficiary, guaranteeing the performance of the Borrower under the
Loan Agreement and the Notes (as the same may be supplemented, amended,
modified, extended, and renewed, being referred to herein as the “Guaranty
Agreement".

Section 1.4 Other Obligations of Grantor. Any and all other or additional
indebtedness or liabilities for which Grantor is now or may hereafter become
liable to Beneficiary at any time and from time to time, in any manner, either
primarily or secondarily, absolutely or contingently, directly or indirectly,
jointly, severally, or jointly and severally, and whether matured or unmatured,
including all indebtedness and liabilities now or hereafter arising directly out
of transactions between Grantor and Beneficiary or acquired by Beneficiary
outright, conditionally or as collateral security from another Person and
whether or not created after payment in full of the Notes if this Deed of Trust
shall not have been released of record by Beneficiary.

Section 1.5 Indebtedness Obligation Arising Under Security Instruments. All
indebtedness, obligations, covenants, conditions, agreements, and liabilities
arising pursuant to the provisions of this Deed of Trust and/or any other
security agreement, mortgage, deed of trust, collateral pledge agreement,
contract, assignment, or loan agreement of any kind now or hereafter existing as
security for, executed in connection with, or related to the Obligation and/or
any part thereof (each such agreement being herein called Aother security
instruments@).

Section 1.6 Future Advances to Grantor. All other loans and future advances that
Beneficiary may now or hereafter make to Grantor, that the Grantor and
Beneficiary contemplate may be necessary from time to time. Such future
advances, if any, shall be made on such conditions as Grantor and Beneficiary
may negotiate, but it is specifically agreed that Beneficiary has not hereby
agreed to advance any such additional sums.

Section 1.7 Costs and Expenses. All sums advanced and costs and expenses
incurred by Beneficiary, including without limitation, all reasonable legal,
accounting, engineering, management, consulting or like fees, made and incurred
in connection with the foregoing Sections 1.1, 1.2, 1.3, 1.4, 1.5 and 1.6, or
any part thereof, or in connection with the acquisition, perfection,
realization, maintenance, or preservation of the security therefor, or in
connection with the following Section 1.8, or any part thereof, whether such
advances, costs, or expenses shall have been made and incurred at the request of
Grantor or Beneficiary.

Section 1.8 Renewals, Extensions, and Rearrangements. Any and all renewals,
extensions, increases, and/or rearrangements of all or any part of the Notes,
indebtedness, obligations, debts, loans, advances, covenants, agreements, and
liabilities described or to which reference is made in the foregoing
Sections 1.1, 1.2, 1.3, 1.4, 1.5, 1.6, and 1.7.

ARTICLE 2
CERTAIN REPRESENTATIONS, WARRANTIES,
AND COVENANTS OF GRANTOR

Section 2.1 Representations and Warranties. With knowledge that Beneficiary is
relying on the representations and warranties made herein without independent
investigation, Grantor hereby covenants, agrees, represents, and warrants to
Beneficiary that:

(a) Authority. The Subject Leases are valid and subsisting and are in full force
and effect, and Grantor has authority to execute this Deed of Trust, to grant,
bargain, sell, mortgage, assign, transfer, and convey the Mortgaged Property to
the Trustee pursuant to this Deed of Trust, and to make the covenants,
representations, warranties, and assignments contained in this Deed of Trust.

(b) Title. Grantor (i) has good and indefeasible title to, (ii) is lawful owner
and holder of, and (iii) is possessed of the Mortgaged Property free and clear
of any and all liens except Permitted Liens.

(c) Interests. With respect to each Mortgaged Property, the ownership of Grantor
in such Mortgaged Property does and will, (i) with respect to each well
described in Exhibit “A” hereto in connection with such Mortgaged Property,
(A) entitle Grantor to receive (subject to the terms and provisions of this
Mortgage) a decimal share of the Production produced from, or allocated to, such
well equal to not less than the decimal share set forth in Exhibit “A” in
connection with such well opposite the words ANet Revenue Interest@ (or words of
similar import), (B) cause Grantor to be obligated to bear a decimal share of
the cost of exploration, development and operation of such well not greater than
the decimal share set forth in Exhibit “A” in connection with such well opposite
the words AWorking Interest@ (or words of similar import) and (ii) if such
Mortgage Property is shown in Exhibit “A” to be subject to a unit or units, with
respect to each such unit, (A) entitle Grantor to receive (subject to the terms
and provisions of this Mortgage) a decimal share of Production produced from, or
allocated to, such unit equal to not less than the decimal share set forth in
Exhibit “A” in connection with such Mortgaged Property opposite the words AUnit
Net Revenue Interest@ or words of similar import (and if such Mortgaged Property
is subject to more than one unit, words identifying such interest with such
unit), and (B) obligate Grantor to bear a decimal share of the cost of
exploration, development and operation of such unit not greater than the decimal
share set forth in Exhibit “A” in connection with such Mortgaged Property
opposite the words AUnit Working Interest@ or words of similar import (and if
such Mortgaged Property is subject to more than one unit, words identifying such
interest with such unit); such shares of Production which Grantor is entitled to
receive, and shares of expenses which Grantor is obligated to bear, are not and
will not be subject to change (other than changes which arise pursuant to
non-consent provisions of operating agreements described in Exhibit “A” in
connection with such Mortgaged Properties, respectively, in connection with
operations hereafter proposed) except, and only to the extent that, such changes
are reflected in Exhibit “A”. There is not and will not be any unexpired
financing statement covering any part of the Property on file in any public
office naming any party other than Lender as secured party. The execution,
delivery and performance of this Mortgage and the creation of the liens
hereunder do not violate any provision or constitute a default under any
operating agreement or other instrument which affects any Mortgaged Property or
to which Grantor is a party.

(d) Advance Payment Contract. Grantor is not a party to any Advance Payment
Contract affecting or relating to any of the Subject Interests not heretofore
disclosed to Beneficiary in writing.

(e) Environmental.

(i) Current Status. The Property and Grantor and, to the best knowledge of
Grantor, any property adjoining the Property are not in violation of or subject
to any existing, pending or, to the best knowledge of Grantor, threatened
investigation or inquiry by any governmental authority or to any remedial
obligations under any AEnvironmental Laws@ (as hereinafter defined), and this
representation will continue to be true and correct following disclosure to the
applicable governmental authorities of all relevant facts, conditions, and
circumstances, if any, pertaining to the Property and Grantor. Grantor
undertook, at the time of acquisition of the Property, all appropriate inquiry
into the previous ownership and uses of the Property consistent with good
commercial or customary practice to determine if the Property is in violation of
any Environmental Laws. Grantor has taken all steps necessary to determine and
has determined that no Hazardous Materials have been disposed of or otherwise
released on or to the Property except in accordance with Environmental Laws. The
use which Grantor makes and intends to make of the Property will not result in
the disposal or other release of any Hazardous Material on or to the Property
except in accordance with Environmental Laws. In the event any Environmental Law
is amended so as to broaden the meaning of any term defined thereby, such
broader meaning shall apply subsequent to the effective date of such amendment
and provided further, to the extent that the applicable laws and regulations
promulgated by the United States of America, the State of Texas, or other
applicable jurisdiction establish a meaning for any term defined thereby which
is broader than that specified in any Environmental Law, such broader meaning
shall apply. The AAssociated Property@ (as hereinafter defined) is not in
violation of any Environmental Law for which Grantor or its predecessors in
interest in the Property would be responsible. As used in this Mortgage, the
term AAssociated Property@ means any and all real and/or personal property
interests in and to (and/or carved out of) the Lands which are described or
referred to as Exhibit “A” hereto, or which are otherwise described in any of
the oil, gas and/or mineral leases or other instruments described or referred to
in such Exhibit “A”.

(ii) Future Performance. Grantor will not cause or permit the Property, the
Associated Property or Grantor to be in violation of, or do anything or permit
anything to be done which will subject the Property or the Associated Property
to any remedial obligations under any Environmental Laws, including without
limitation CERCLA, RCRA, the Toxic Substance Control Act, assuming disclosure to
the applicable governmental authorities of all relevant facts, conditions and
circumstances, if any, pertaining to the Property or Associated Property and
Grantor will promptly notify Beneficiary in writing of the presence of any
Hazardous Material on the Property or Associated Property and of any existing,
pending or, to the best knowledge of Grantor, threatened investigation or
inquiry by any governmental authority in connection with any Environmental Laws.
Grantor will take all steps necessary to determine that no Hazardous Materials
have been disposed of or otherwise released on or to the Property or Associated
Property except in accordance with Environmental Laws. Grantor will not cause or
permit the disposal or other release of any Hazardous Materials on or to the
Property, or the Associated Property or any property adjoining the Property
except in accordance with Environmental Laws and covenants and agrees to keep or
cause the Property and the Associated Property to be kept free of any Hazardous
Materials and to remove the same (or if removal is prohibited by law, to take
whatever action is required by law) promptly upon discovery at its sole expense.
Without limitation of the Beneficiary’s rights to declare an event of default
hereunder and to exercise all remedies available by reason thereof, in the event
Grantor fails to comply with or perform any of the foregoing covenants and
obligations, the Beneficiary may (without any obligation, express or implied)
remove any Hazardous Materials from the Property or the Associated Property (or
if removal is prohibited by law, take whatever action is required by law) and
the cost of the removal or such other action shall be a demand obligation owing
by Grantor to the Beneficiary pursuant to this Mortgage. Grantor grants to
Beneficiary and its agents, employees, contractors and consultants access to the
Property and the Associated Property and the license (which is coupled with an
interest and irrevocable while this Mortgage is in effect) to remove the
Hazardous Materials (or if removal is prohibited by law, to take whatever action
is required by law) and agrees to indemnify and hold Beneficiary harmless from
all costs and expenses involved therewith. Upon Beneficiary’s reasonable
request, at any time and from time to time during the existence of this
Mortgage, Grantor will provide at Grantor’s sole expense an inspection or audit
of the Property and the Associated Property from an engineering or consulting
firm approved by Beneficiary, indicating the presence or absence of Hazardous
Materials on the Property. If Grantor fails to provide same after ten (10) days’
notice, Beneficiary may order same, and Grantor grants to Beneficiary and its
employees, agents, contractors and consultants access to the Property and the
Associated Property and a license (which is coupled with an interest and
irrevocable while this Mortgage is in effect) to perform such inspections and
tests. The cost of such inspections and tests shall be a demand obligation owing
by Grantor to Beneficiary pursuant to this Mortgage. The Beneficiary’s rights
under this paragraph are for the sole purpose of protecting the Beneficiary’s
security for the repayment of the secured indebtedness and shall not under any
circumstance be construed as granting the right to participate or constitute
participation in the management of the Property or the business conducted
thereon.

(f) Compliance with Applicable Laws. Grantor represents that, to the best of its
knowledge, Grantor is currently in compliance with all applicable laws,
ordinances, rules and regulations governing Grantor=s ownership, use and
operation of the Mortgaged Property.

(g) Rents, Royalties and Taxes. All rents and royalties due and payable under
the Subject Leases have been paid or otherwise accounted for and all Hydrocarbon
severance and production Taxes, windfall profit Taxes, and all property Taxes
payable by Grantor with respect to the Mortgaged Property have been paid.

(h) Condition of Personal or Movable Property. The equipment, inventory,
improvements, fixtures, goods and other tangible personal/movable property
forming a part of the Property are and will remain in good repair and condition
and are and will be adequate for the normal operation of the Property in
accordance with prudent industry standards; all of such Property is, and will
remain, located on the Mortgaged Property, except for that portion thereof which
is or shall be located elsewhere (including that usually located on the
Mortgaged Properties but temporarily located elsewhere) in the course of the
normal operation of the Property.

Section 2.2 Covenants of Grantor. Grantor, for Grantor and Grantor’s successors,
covenants and agrees, unless otherwise specifically permitted or allowed in the
Loan Agreement, to:

(a) Additional Documents. At any time, and from time to time, upon request by
Beneficiary, forthwith execute and deliver to Beneficiary any and all additional
instruments and further assurances, and do all other acts and things, as may be
necessary or proper, in Beneficiary’s opinion, to effect the intent of these
presents and to evidence and perfect more fully the rights and liens herein
created and intended to be created and to protect the rights of Beneficiary
hereunder.

(b) Existence. If applicable, continuously maintain Grantor’s existence in good
standing as a corporation in the State of Texas or State in which incorporated
and its due qualification as a foreign corporation under the laws of each
jurisdiction where its ownership, lease or operation of property or the conduct
of its business requires such qualification.

(c) Cure of Defects. If the validity or priority of this Deed of Trust or of any
rights or liens created or evidenced hereby with respect to the Mortgaged
Property or any material part thereof shall be endangered or questioned, or
shall be attacked directly or indirectly, or if any legal proceedings are
instituted against Grantor with respect thereto, give written notice thereof
within three (3) business days of such event to the Beneficiary and, at
Grantor’s own cost and expense, diligently endeavor to cure any defect that may
be developed or claimed, and take all necessary and proper steps for the defense
of such legal proceedings, including, but not limited to, the employment of
counsel acceptable to Beneficiary, the prosecution or defense of litigation and
the release or discharge of all adverse claims, and Trustee and Beneficiary, or
either of them (whether or not named as parties to legal proceedings with
respect thereto), are hereby authorized and empowered to take such additional
steps as in their judgment and discretion may be necessary or proper for the
defense of any such legal proceedings, including, but not limited to, the
prosecution or defense of litigation, and the compromise or discharge of any
adverse claims made with respect to the Mortgaged Property, and all expense so
incurred of every kind and character shall be a demand obligation owing by
Grantor to Beneficiary.

(d) Notice of Claims. Provide Beneficiary within three (3) business days of such
event written notice of any (i) claim, action, notice, suspension, or proceeding
which could, in the event of an unfavorable outcome, have a material adverse
effect on the business and financial affairs of Grantor or on the ability to
fully perform and abide by the terms, covenants, and conditions hereof,
(ii) change in any material fact or circumstance stated, covenanted,
represented, or warranted herein or in any of the documents contemplated hereby,
or (iii) default in or acceleration of any of Grantor’s obligations of payment
or performance of which would have a material adverse effect on Grantor’s
business or financial affairs.

(e) Payment of Taxes. Pay, or cause to be paid, before delinquent, all lawful
taxes in respect to the Mortgaged Property, or any part thereof, and from time
to time, upon request of Beneficiary, to furnish to Beneficiary evidence
satisfactory to Beneficiary of the timely payment of such taxes.

(f) Compliance with Subject Leases, Interests, Contracts, and Easements. Timely
perform all obligations under, and not violate any of, the Subject Leases,
Subject Interests, Subject Contracts, or Subject Easements.

(g) Maintenance of Mortgaged Property. At all times maintain, preserve, and keep
the Mortgaged Property in good repair and condition, and from time to time, to
make all necessary and proper repairs, replacements, and renewals, and not to
commit or permit any waste on or of the Mortgaged Property, and to do anything
to the Mortgaged Property that may impair its value.

(h) Payment for Labor and Materials. Promptly pay all bills for labor and
materials incurred in connection with the Mortgaged Property and never permit to
be fixed against the Mortgaged Property, or any part thereof, any lien, even
though inferior to the lien hereof, for any such bill which may be legally due
and payable, except a Permitted Lien.

(i) Performance of Obligation. Pay the Notes in accordance with the terms of the
Loan Agreement.

(j) Mortgage Taxes. At any time any law shall be enacted imposing or authorizing
the imposition of any tax upon this Deed of Trust, or upon any lien created
hereby, immediately pay all such taxes; provided that, in the alternative,
Grantor may, in the event of the enactment of such a law, and must, if it is
unlawful for Grantor to pay such taxes, prepay that portion of the Obligation
which Beneficiary in good faith determines is secured by property covered by
such law within 60 days after demand therefor by Beneficiary.

(k) Performance of Covenants. Punctually and properly perform all of Grantor’s
covenants, duties, and liabilities under the Loan Agreement, this Deed of Trust
and any other security instrument.

(l) Inspection of Mortgaged Property. Allow Beneficiary to inspect the Mortgaged
Property and all records relating thereto, and to make and take away copies of
such records.

(m) Operation of Mortgaged Property. Operate the Mortgaged Property, or cause it
to be operated, in a careful and efficient manner in accordance with the
practices of the industry and in compliance with all Subject Leases, Subject
Contracts, Subject Easements, and laws.

(n) Development Work. Do, or cause to be done, such development and other work
as may be reasonably necessary to protect from diminution and production
capacity of the Mortgaged Property and each producing well thereon.

(o) Maintenance of Subject Leases, Contracts, and Easements. Maintain all
Subject Leases, Subject Contracts, and Subject Easements in full force and
effect and not permit to occur the surrender, abandonment, release, or
termination of any Subject Lease, Subject Contracts, or Subject Easements, so
long as the Subject Interests covered thereby or relating thereto are capable of
producing Hydrocarbons in paying quantities.

(p) Insurance. Carry insurance with respect to the Mortgaged Property with such
insurers, in such amounts, and covering such risks as shall be customary in the
industry, including, but not limited to, worker=s compensation insurance and
insurance against loss or damage by fire, lightening, hail, windstorm,
explosion, hazards, casualties and other contingencies; cause all insurance so
carried to be payable to Beneficiary as its interest may appear; deliver the
policies of insurance to Beneficiary and pay or cause to be paid all premiums
for such insurance at least 15 days before such premiums become due, furnish to
Beneficiary satisfactory proof of the timely making of such payments, and
deliver all renewal policies to Beneficiary at least 15 days before the
expiration date of each expiring policy.

(q) Compliance with Laws. Comply with all laws, ordinances, rules and
regulations applicable to the Mortgaged Property and its ownership, use and
operation, including, but not limited to the applicable rules of the Texas
Railroad Commission.

(r) Compliance with Environmental Laws. Grantor will promptly notify Beneficiary
in writing of any request from any Tribunal for information on releases of
Hazardous Materials from, affecting or relating to the Mortgaged Property;
notify Beneficiary of any actual, proposed or threatened testing or other
investigation by any Tribunal concerning the environmental condition of the
Mortgaged Property; and provide to Beneficiary such information as Beneficiary
shall request concerning the generation, storage, disposal, transportation or
other management, if any, of any Hazardous Materials. Grantor will at all times
comply fully and in a timely manner with, and will cause all employees, agents,
contractors, subcontractors and future lessees (pursuant to appropriate lease
provisions) of Grantor, while such Persons are acting within the scope of their
relationship with Grantor, to so comply with, all Laws applicable to the use,
generation, handling, storage, treatment, transport and disposal of any
Hazardous Materials now or hereafter located or present on or under the
Mortgaged Property. In the event Grantor should discover any Hazardous Materials
on any of its Mortgaged property which could result in a breach of the foregoing
covenant, Grantor shall notify Beneficiary within three (3) days after such
discovery. Grantor shall dispose of all material amounts of Hazardous Materials
generated by the Grantor only at facilities and/or with carriers that maintain
valid governmental permits under the RCRA, 42 U.S.C. ' 6901. Grantor agrees to
indemnify and hold Beneficiary harmless from and against any and all claims,
losses, damages, liabilities, fines, penalties, charges, administrative and
judicial proceedings and orders, judgments, remedial actions, requirements and
enforcement actions of any kind, and all costs and expenses incurred in
connection therewith (including, without limitation, attorneys’ fees and
expenses), arising directly or indirectly, in whole or in part, out of (i) the
presence of any Hazardous Materials on, under or from the Mortgaged Property,
whether prior to or during the term of this Deed of Trust, or (ii) any activity
carried on or undertaken on or off the Mortgaged Property, whether prior to or
during the term of this Deed of Trust, and whether by Grantor or any predecessor
in title or any employees, agents, contractors or subcontractors of Grantor or
any predecessor in title, or any third Persons at any time occupying or present
on the Mortgaged Property, in connection with the handling, treatment, removal,
storage, decontamination, cleanup, transport or disposal of any Hazardous
Materials at any time located or present on or under the Mortgaged Property. The
indemnity provided in this Subsection 2.2(r) shall further apply to any residual
contamination on or under the Mortgaged Property, or affecting any natural
resources, and to any contamination of any property or natural resources arising
in connection with the generation, use, handling, storage, transport or disposal
of any Hazardous Materials, irrespective of whether any of such activities were
or will be undertaken in accordance with applicable Laws.

(s) Additional Reports. From time to time, upon request of Beneficiary, promptly
furnish to Beneficiary such financial statements and reports relating to the
Mortgaged Property as Beneficiary may request.

(t) Sales of Mortgaged Property. Not, without the prior written consent of
Beneficiary, sell, trade, transfer, convey, assign, exchange, pledge, encumber,
or create any lien (except a Permitted Lien) with respect to or otherwise
dispose of the Mortgaged Property or any part thereof, or any interest therein,
except items of Personal Property or any part thereof, which have become
obsolete or worn beyond practical use and which have been replaced by adequate
substitutes having a value equal to or greater than the replaced items when new.

(u) Title Opinions. Furnish to Beneficiary copies of any title opinions and any
abstracts of title requested by Beneficiary from time to time that Grantor has
or may hereafter obtain affecting any part of the Mortgaged Property.

(v) Principal Office. Maintain the principal office and place of business of
Grantor with all of Grantor’s records and files relating to the Mortgaged
Property at 3326 West WadleyAvenue, Suite 3-267, Midland, Texas 79701 in Midland
County, Texas, except for those customarily maintained at the Mortgaged
Property.

(w) Advance Payment Contract. Not enter into or agree to any Advance Payment
Contract with any person affecting any of the Mortgaged Property. It is
expressly stipulated that as a condition of granting approval of any Advance
Payment Contract Beneficiary may, in its discretion, require that any Advance
Payment be paid to Beneficiary in whole or in part for application toward
payment of the Obligation or may require that any portion of any Advance Payment
not thus applied on the Obligation be placed in escrow with Beneficiary to
insure use thereof as Beneficiary may direct or determine, or Beneficiary, in
its sole discretion, may impose other conditions upon such consent or may refuse
to consent to the making of such Advance Payment Contract. Whether or not
Beneficiary’s consent to an Advance Payment Contract heretofore and hereafter
made by Grantor has been obtained, and regardless of whether the existence or
making of such Advance Payment Contract constitutes a breach of Grantor’s
representations or covenants herein contained, it is expressly stipulated that
unless otherwise expressly agreed in writing by Beneficiary, all Advance
Payments hereafter becoming due to Grantor under any Advance Payment Contract
shall be deemed proceeds of sale of Hydrocarbons from the Mortgaged Property for
purposes hereof, which are assigned to and are to be paid over to Beneficiary,
and Beneficiary’s receipt or acceptance of any such Advance Payment or
application thereof toward payment of the Obligation shall not constitute a
waiver of any default resulting from the existence of making of the Advance
Payment Contract pursuant to which such Advance Payment is made or a
ratification or approval by Beneficiary of such Advance Payment Contract.

(x) Transactions with Affiliates. Not, directly or indirectly, enter into any
sale, lease or exchange of any property or any contract for the rendering of
goods or services with respect to any of the Mortgaged Property (including,
without limitation, operating agreements under which Grantor or an affiliate of
Grantor serves as operator) with any affiliate of Grantor other than upon fair
and reasonable terms no less favorable than could be obtained in an arm’s length
transaction with a Person not an affiliate of Grantor.

(y) Properties Not Operated by Grantor. Anything in this Section 2.2 to the
contrary notwithstanding, Grantor, with respect to those Subject Interests which
are operated by operators other than Grantor, shall not be obligated itself to
perform undertakings performable only by such operators and which are beyond the
control of Grantor. In each such case, however, Grantor will promptly take all
actions available to it, under applicable operating arrangements or otherwise,
to bring about the performance of any such undertakings required to be performed
by such operators.

(z) Mortgage Registration Taxes and Recording Fees. Promptly pay any mortgage
registration or similar Taxes, recording fees and filing fees which may be
required to be paid with respect to or in connection with the filing and
recordation of this Deed of Trust.

ARTICLE 3

DEFAULTS AND REMEDIES

Section 3.1 Defaults. The term Adefault,@ as used herein shall mean: (a) an
Event of Default under the Agreement or the Notes, (b) failure of Grantor to
observe or perform any covenant or agreement contained in this Deed of Trust;
(c) the failure of Grantor to pay when due any installment of principal or
interest on the Obligation, or any part thereof, as and when the same shall be
due and payable (whether at stated maturity, by acceleration, or otherwise); (d)
failure by Grantor to comply with any agreement with Beneficiary; (e) the
occurrence of any event or condition which results in, or with lapse of time or
service of notice or both could result in a default in the payment of any
indebtedness or the performance of any obligation to Beneficiary made herein or
otherwise; (f) the discovery by Beneficiary of the incorrectness of any material
representation or warranty made to Beneficiary; (g) the liquidation,
termination, death, or dissolution of Grantor; (h) the occurrence of an event
causing material loss or depreciation in the Collateral’s value (whether by
casualty, actions by governmental authorities, loss of permits, authorities,
franchises, certificates or rights or otherwise) and Grantor’s failure to within
ten (10) days of demand by Beneficiary, either provide enough additional
Collateral or a reduction in the total indebtedness by an amount sufficient to
satisfy Beneficiary; (i) the occurrence of any claim, action, notice,
suspension, or proceeding which affects all or part of the Collateral or the
security interest or liens granted to Beneficiary; (j) the occurrence of the
default in or acceleration of any of Grantor’s obligations of payment or
performance under any instrument or obligation, the default in or accelerated
payment or performance of which would, in Beneficiary’s good faith option, have
a material adverse effect on Grantor’s business or financial affairs or on the
ability to fully perform and abide by the terms, covenants, and conditions
hereof, or would be a default under any agreement between Grantor and
Beneficiary; (k) the application for, or consent to the appointment of a
receiver, trustee, custodian, or liquidator for Grantor or any of Grantor’s
properties; (l) the seeking by Grantor or the protection of any bankruptcy,
insolvency, reorganization, composition, moratorium, or similar proceeding;
(m) the admission in writing of Grantor’s inability to pay its debts as they
regularly mature; (n) the filing of an answer admitting the material allegations
of a petition filed against Grantor in any bankruptcy, insolvency,
reorganization, composition, moratorium, or similar proceeding; and to remain
undismissed for more than thirty (30) days; (o) the permitting of any
involuntary petition in bankruptcy to be filed against Grantor and to remain
undismissed for more than thirty (30) days; (p) Grantor being made a party to an
Environmental Proceeding, which Beneficiary, in good faith, believes that may
result in an adverse ruling against Grantor, which will in turn affect Grantor’s
ability to repay the Obligation or any Part thereof; (q) the permitting of any
attachment, sequestration, garnishment, execution, or similar proceeding against
Grantor or any of Grantor’s properties to remain undismissed for more than
thirty (30) days; or (r) the making of any assignment for the benefit of
creditors.

Section 3.2 Remedies. If a Default shall occur and be continuing, Beneficiary
may, at its option, do any one or more of the following to the extent permitted
by applicable law:

(a) Payment or Performance by Beneficiary. If Grantor has failed to keep or
perform any covenant whatsoever contained in this Deed of Trust or any other
security instrument, Beneficiary may, but shall not be obligated to any person
to do so, perform or attempt to perform such covenant, and any payment made or
expense incurred in the performance or attempted performance of any such
covenant shall be a part of the Obligation, and Grantor promises, upon demand,
to pay to Beneficiary, at the place where the Notes are payable, or at such
other place as Beneficiary may direct by written notice, all sums so advanced or
paid by Beneficiary, with interest at the Highest Lawful Rate, from the date
when paid or incurred by Beneficiary until paid by Grantor. No such payment by
Beneficiary shall constitute a waiver of any default. In addition to the liens
hereof, Beneficiary shall be subrogated to all rights and liens securing the
payment of any debt, claim, tax, or assessment for the payment of which
Beneficiary may make an advance, or which Beneficiary may pay.

(b) Acceleration. Beneficiary may, at its option, declare the aggregate unpaid
principal amount of and interest on the Notes and all other parts of the
Obligation to be, and the same shall thereupon become immediately due and
payable without presentment, demand, protest, notice of acceleration, notice of
intent to accelerate, notice of protest or notice of dishonor, or any other
notice of any kind, all of which are expressly waived by Grantor.

(c) Foreclosure. Beneficiary may request Trustee to proceed with foreclosure,
and in such event Trustee is hereby authorized and empowered, and it shall be
his duty, upon such request of Beneficiary, and to the extent permitted by
applicable Law, to sell all or any part of the Mortgaged Property at one or more
sales, as an entirety or in parcels, at such place or places and otherwise in
such manner and upon such notice as may be required by applicable Law, or in the
absence of any such requirement, as Trustee and/or Beneficiary may deem
appropriate, and to make conveyance to the purchaser or purchasers thereof. Any
sale of any part of the Mortgaged Property shall be made to the highest bidder
or bidders for cash, at the courthouse door of, or at such other place as may be
required or permitted by applicable Law in, the county (or judicial district)
wherein the Land included within the Mortgaged Property to be sold is situated;
provided that if the Land is situated in more than one county (or judicial
district), such sale of the Mortgaged Property, or any part thereof, may be made
in any county (or judicial district) wherein any part of the Land included
within the Mortgaged Property to be sold is situated. Any such sale shall be
made at public outcry, on the day of any month, during the hours of such day and
after written notices thereof have been publicly posted in such places and for
such time periods and after all Persons entitled to notice thereof have been
sent such notice, all as required by applicable Law in effect at the time of
such sale; and nothing herein shall be deemed to require Beneficiary or Trustee
to do, and Beneficiary and Trustee shall not be required to do, any act other
than as required by applicable Law in effect at the time of such sale. Any such
sale may be as a whole or in such parcels as Trustee may select. After such
sale, Trustee shall make to the purchaser or purchasers thereunder good and
sufficient deeds and assignments, in the name of Grantor, conveying the
Mortgaged Property, or part thereof, so sold to the purchaser or purchasers with
general warranty of title (subject to Permitted Liens) by Grantor. Sale of a
part of the Mortgaged Property shall not exhaust the power of sale, but sales
may be made from time to time until the Obligation is paid and performed in
full. It shall not be necessary to have present or to exhibit at any such sale
any of the Collateral. In addition to the Rights and powers of sale granted
under the preceding provisions of this Subsection 3.2(c), if default is made in
the payment of any installment of the Obligation, Beneficiary, at its option, at
once or at any time thereafter while any matured installment remains unpaid,
without declaring the entire Obligation to be due and payable may orally or in
writing direct Trustee to enforce this trust and to sell the Mortgaged Property
subject to such unmatured Obligation and the Liens securing its payment, in the
same manner, on the same terms, at the same place and time, and after having
given notice in the same manner, all as provided in the preceding provisions of
this Subsection 3.2(c). After such sale, Trustee shall make due conveyance to
the purchaser or purchasers. Sales made without maturing the Obligation may be
made hereunder whenever there is a default in the payment of any installment of
the Obligation without exhausting the power of sale granted hereby, and without
affecting in any way the power of sale granted under this Subsection 3.2(c) on
the unmatured balance of the Obligation (except as to any proceeds of any sale
which Beneficiary may apply as a prepayment on the Obligation) or the Liens
securing payment of the Obligation. It is intended by each of the foregoing
provisions of this Subsection 3.2(c) that Trustee may, after any request or
direction by Beneficiary, sell, not only the Subject Interests included within,
but also, all other items constituting a part of, the Mortgaged Property, or any
part thereof, along with the Land, or any part thereof, included within the
Mortgaged Property all as a unit and as a part of a single sale, or may sell any
part of the Mortgaged Property separately from the remainder of the Mortgaged
Property. It is agreed that, in any deed or assignment given by Trustee, any and
all statements of fact or other recitals therein made as to the identity of
Beneficiary, or as to the occurrence or existence of any Default, or as to the
acceleration of the maturity of the Obligation, or as to the request to sell,
notice of sale, time, place, terms and manner of sale, and the receipt,
distribution and application of the money realized therefrom, or as to the due
and proper appointment of a substitute trustee, and, without being limited by
the foregoing, as to any other act or thing having been duly done by Beneficiary
or by Trustee, shall be taken by all courts of law and equity as prima facie
evidence that the said statements or recitals state facts and are without
further question to be so accepted, and Grantor does hereby ratify and confirm
any and all acts that Trustee may lawfully do in the premises by virtue hereof.
In the event of the resignation (such resignation being hereby authorized for
any reason) or death of Trustee, or his removal from his county of residence
stated on the first page hereof, or his failure, refusal or inability, for any
reason, to make any such sale or to perform any of the trusts herein declared,
or, at the option of Beneficiary, without cause, Beneficiary may appoint, in
writing, a substitute trustee, who shall thereupon succeed to all the estates,
titles, rights, powers and trusts herein granted to and vested in Trustee. Such
appointment may be made on behalf of Beneficiary by any person who is then the
president, or any vice president, or the cashier or secretary, or branch
manager, or a senior representative, or any other authorized officer or agent of
Beneficiary. In the event of the resignation (such resignation being hereby
authorized for any reason) or death of any such substitute trustee, or his
failure, refusal or inability to make such sale or perform such trusts, or, at
the option of Beneficiary, without cause, successive substitute trustees may
thereafter, from time to time, be appointed by Beneficiary in the same manner.
Trustee may appoint, in writing, any one or more Persons as Trustee’s agent and
attorney-in-fact to act as Trustee under him and in his name, place and stead,
to perform any one or more acts necessary or incident to any sale under the
power of sale granted under the preceding provisions of this Subsection 3.2(c),
including, without limitation, the posting and filing of any notices, the
conduct of such sale and the execution and delivery of any instruments conveying
the Mortgaged Property so sold, but in the name and on behalf of Trustee. All
acts done or performed by any such agent and attorney-in-fact shall be valid,
lawful and binding as if done or performed by Trustee. Wherever herein the word
ATrustee@ is used, the same shall mean the person who is the duly appointed
trustee or substitute trustee hereunder at the time in question.

(d) Suit. Beneficiary may, or Trustee may upon written request of Beneficiary,
proceed by suit or suits, at law or in equity, to enforce the payment and
performance of the Obligation in accordance with the terms hereof, of the Notes
or the other security instruments, or other documents and/or writings securing
and/or evidencing the Obligation, to foreclose the liens of this Deed of Trust
as against all or any part of the Mortgaged Property and to have all or any part
of the Mortgaged Property sold under the judgment or decree of a court of
competent jurisdiction.

(e) Appointment of Receiver. Beneficiary, as a matter or right and without
regard to the sufficiency of the security, and without any showing of
insolvency, fraud or mismanagement on the part of Grantor, and without the
necessity of filing any judicial or other proceeding other than the proceeding
for appointment of a receiver, shall be entitled to the appointment of a
receiver or receivers of the Mortgaged Property, or any part thereof, and of the
income, rents, issues and profits thereof.

(f) Possession of Mortgaged Property. Beneficiary may enter upon the Land
included within the Mortgaged Property, take possession of the Mortgaged
Property, and remove the Personal Property included within the Mortgaged
Property, or any part thereof, with or without any responsibility or liability
on the part of Beneficiary, take possession of any property located on or in the
Mortgaged Property which is not a part of the Mortgaged Property and hold or
store such property at Grantor’s expense.

(g) Assemble Collateral. Beneficiary may require Grantor to assemble the
Collateral included within the Mortgaged Property, or any part thereof, and make
it available to Beneficiary at a place to be designated by Beneficiary which is
reasonably convenient to Grantor and Beneficiary.

(h) Disposition of Collateral. After notification, if any, as hereafter provided
in this Subsection 3.2(h), Beneficiary may sell, lease or otherwise dispose of,
at the office of Beneficiary, or on the Land, or elsewhere, as chosen by
Beneficiary, all or any part of the Collateral included within the Mortgaged
Property, in its then condition, or following any commercially reasonable
preparation or processing, and each sale [as used in this Subsection 3.2(h), the
term “sale” means any such sale, lease, or other disposition made pursuant to
this Subsection 3.2(h)] may be a unit or in parcels, by public or in private
proceedings, and by way of one or more contracts, and, at any sale, it shall not
be necessary to exhibit the Collateral, or part thereof, being sold, leased or
otherwise disposed of. The sale of any part of the Collateral shall not exhaust
Beneficiary’s power of sale, but sales may be made from time to time until the
Obligation is paid and performed in full. Reasonable notification of the time
and place of any public sale pursuant to this Subsection 3.2(h), or reasonable
notification of the time after which any private sale is to be made pursuant to
this Subsection 3.2(h), shall be sent to Grantor and to any other person
entitled under the applicable Code to notice. It is agreed that notice sent or
given not less than twenty-one (21) calendar days prior to the taking of the
action to which the notice relates, is reasonable notification and notice for
such purposes of this Subsection 3.2(h).

(i) Surrender of Insurance Policies. Beneficiary may surrender the insurance
policies maintained pursuant to Subsection 2.2(p) hereof, or any part thereof,
and receive and apply the unearned premiums as a credit on the Obligation, and,
in connection therewith, Grantor hereby appoints Beneficiary as the agent and
attorney-in-fact for Grantor to collect such premiums.

Section 3.3 Purchase of Mortgaged Property by Beneficiary. If Beneficiary is the
purchaser of the Mortgaged Property, or any part thereof (and it is specifically
agreed that Beneficiary may be the purchaser of the Mortgaged Property, or any
part thereof, if permitted by applicable law), at any sale thereof, whether such
sale be under the power of sale hereinabove vested in Trustee, or upon any other
foreclosure of the liens hereof, or otherwise, Beneficiary shall, upon any such
purchase, acquire good title to the Mortgaged Property so purchased, free of the
liens of these presents.

Section 3.4 Operation of Properties by Beneficiary. Should any part of the
Mortgaged Property come into the possession of Beneficiary, whether before or
after default, Beneficiary may use or operate (to the extent allowed under
applicable operating arrangements) the Mortgaged Property for the purpose of
preserving it or its value, pursuant to the order of a court of appropriate
jurisdiction, or in accordance with any other rights held by Beneficiary in
respect to the Mortgaged Property. Grantor covenants promptly to reimburse and
pay to Beneficiary, at the place where notes are payable, or at such other place
as may be designated by Beneficiary in writing, the amount of all reasonable
expenses (including the cost of any insurance, taxes, attorney’s fees and other
charges) incurred by Beneficiary in connection with its custody, preservation,
use or operation of the Mortgaged Property, together with interest thereon from
the date incurred by Beneficiary at the Highest Lawful Rate, and all such
expenses, cost, taxes, interest and other charges shall be a part of the
Obligation. It is agreed, however, that the risk of loss or damage to the
Mortgaged Property is on Grantor, and Beneficiary shall have no liability
whatever for decline or diminution in value of the Mortgaged Property, nor for
failure to obtain or maintain insurance, nor for failure to determine whether
any insurance ever in force is adequate as to amount or as to the risks insured.

Section 3.5 Possession of Property After Foreclosure. In case the liens hereof
shall be foreclosed by Trustee’s sale, or by other judicial or non-judicial
action, the purchaser at any such sale shall receive, as an incident to his
ownership, immediate possession of the Mortgaged Property, or any part thereof
so conveyed, and, subsequent to foreclosure, Grantor and Grantor’s successors
shall be considered as tenants at sufferance of the purchaser at foreclosure
sale, and anyone occupying the property after demand made for possession thereof
shall be guilty of forcible detainer and shall be subject to eviction and
removal, forcible, or otherwise, with or without process of law, and all damages
by reason thereof are hereby expressly waived.

Section 3.6 Application of Proceeds. The proceeds from any sale, lease or other
disposition made pursuant to this Article 3, any proceeds of Hydrocarbons
collected by Beneficiary pursuant to Article 4, and sums received pursuant to
Section 6.5 shall be applied by Trustee, or by Beneficiary, as the case may be,
first to the payment of any and all expenses incurred by the Trustee or the
Beneficiary in foreclosing upon the Property and carrying out such sale
(including any attorneys= fees); second to the payment of any fees assessed by
the Trustee, and third to the payment or prepayment of the Obligation, whether
or not matured, as may be determined by the Beneficiary in its sole discretion
until the Obligation is paid in full.

Section 3.7 Abandonment of Sale. In the event a foreclosure hereunder should be
commenced by Trustee in accordance with Subsection 3.2(c), Beneficiary may at
any time before the sale direct Trustee to abandon the sale, and may then
institute suit for collection of the Obligation, and/or for the foreclosure of
the liens hereof. If Beneficiary should institute a suit for the collection of
the Obligation, and/or for a foreclosure of the liens hereof, it may at any time
before the entry of a final judgment in said suit dismiss the same, and sell
and/or require Trustee to sell (and the Trustee is hereby expressly authorized
to sell) the Mortgaged Property, or any part thereof, in accordance with the
provisions of this Deed of Trust.

Section 3.8 Waiver of Appraisement and Redemption. To the full extent Grantor
may lawfully do so, Grantor agrees that Grantor will not at any time insist
upon, plead, claim or take the benefit or advantage of any appraisement,
valuation, stay, extension or redemption laws, now or hereafter in force, in
order to prevent or hinder the enforcement of this Deed of Trust or the absolute
sale of the Mortgaged Property or any part thereof, or the possession thereof by
any purchaser at any such sale, but Grantor, insofar as Grantor now or hereafter
may lawfully do so, hereby waives the benefit of all such laws; provided,
however, that the appraisement of any of the Mortgaged Property is hereby
expressly waived or not waived at the option of Trustee and/or Beneficiary, such
option to be exercised prior to or at the time judgment is rendered in any
foreclosure of this Deed of Trust. Grantor also expressly waives, to the extent
Grantor may lawfully do so, all rights to have the Mortgaged Property marshaled
upon any foreclosure of this Deed of Trust.

ARTICLE 4
ASSIGNMENT OF PRODUCTION

Section 4.1 Assignment and Additional Security. In addition to the conveyance to
Trustee herein made and to additionally secure the Obligation, Grantor has,
effective as of 7:00 o’clock a.m., local time, on September 1, 2009, at the site
of each of the Subject Leases, ASSIGNED, TRANSFERRED AND CONVEYED, and does
hereby ASSIGN, TRANSFER AND CONVEY, unto Beneficiary all of the following:

(a) All Hydrocarbons, and the proceeds therefrom and products obtained or
processed therefrom (such proceeds and products being herein called AProceeds@),
produced and to be produced from the Mortgaged Property, and all Rights of
Grantor to security interests and Liens securing payment of Proceeds, including,
without limitation, those security interests and Liens provided for in '9.343 of
the Code. Grantor hereby authorizes and empowers Beneficiary to demand, collect
and receive such Hydrocarbons and Proceeds, to endorse and cash any checks and
drafts payable to Grantor or Beneficiary for the account of Grantor received
from or in connection with such Hydrocarbons and Proceeds, to execute any
release, receipt, division order, transfer order, and relinquishment or other
instrument that may be required or necessary to collect and receive such
Hydrocarbons and Proceeds, and to exercise any Rights as the holder of security
interests and Liens securing payment of Proceeds. Grantor hereby authorizes and
directs all pipeline companies, gathering companies, and others purchasing such
Hydrocarbons or having in their possession any such Hydrocarbons or Proceeds, to
pay and deliver to Beneficiary all such Hydrocarbons and Proceeds. Grantor
agrees that all division orders, transfer orders, receipts and other instruments
which Beneficiary may from time to time execute and deliver for the purpose of
collecting or receipting for Hydrocarbons or Proceeds may be relied upon in all
respects and that the same shall be binding upon Grantor and Grantor’s
Successors. Grantor agrees to execute and deliver all necessary, convenient and
appropriate instruments, including transfer and division orders, which may be
required by Beneficiary in connection with the receipt by Beneficiary of such
Hydrocarbons or Proceeds and to indemnify and keep and hold Beneficiary free and
harmless from all parties whomsoever having or claiming an adverse interest in
such Hydrocarbons and Proceeds and in this respect agrees to pay all expenses,
costs, charges and attorneys’ fees that may be incurred by Beneficiary as to any
of such matters.

(b) All proceeds hereafter payable to or to become payable to Grantor or to
which Grantor is entitled under all gas sales or exchange contracts, all oil,
distillate, or condensate sales or exchange contracts, all gas transportation
contracts, and all gas processing contracts now or hereafter to become a part of
the Mortgaged Property.

(c) All amounts, sums, revenues, and income which become payable to Grantor from
any of the Mortgaged Property (including any after-acquired properties) or under
any contract, present or future, relating to, any gas pipeline system and
processing plant or unit now or hereafter constituting a part of the Mortgaged
Property.

(d) All lease bonus, delay rentals, royalties and shut-in gas royalties which
become payable to Grantor from any of the Mortgaged Property.

Section 4.2 Transfer Orders. Grantor agrees to execute such transfer orders,
payment orders, division orders and other instruments as may be needed by
Beneficiary or requested by it incident to its having all assigned payments made
direct to it at its office in Midland, Texas. Grantor hereby authorizes and
directs all such pipeline companies, purchasers, transporters and other parties
owing moneys to Grantor under contracts herein assigned, to pay such amounts
direct to Beneficiary as follows:

AMERICAN STATE BANK
620 North Grant Avenue

Odessa, Texas 79761

and such authorization shall continue until this Deed of Trust is released.
Beneficiary is authorized to collect, receive, and give receipt for all such
amounts, and no party making payment shall have any responsibility to see to the
application of any funds paid to the Beneficiary but shall be fully protected in
making such payment to Beneficiary under the assignments herein contained.
Should Beneficiary bring suit against any third party for collection of any
amounts or sums included within this assignment (and Beneficiary shall have the
right to bring any such suit), it may sue either in its own name or in the name
of Grantor.

Section 4.3 Payment of Proceeds. In the event that, for its convenience,
Beneficiary should elect with respect to particular properties or contracts not
to exercise immediately its right to receive Hydrocarbons or proceeds, then the
purchasers or other persons obligated to make such payment shall continue to
make payment to Grantor until such time as written demand has been made upon
them by Beneficiary or Trustee that payment be made directly to Beneficiary.
Such failure to notify shall not in any way waive the right of Beneficiary to
receive any payments not theretofore paid out to Grantor before the giving of
written notice. In this regard, in the event payments are made directly to
Beneficiary, and then, at the request of Beneficiary payments are, for a period
of time, paid to Grantor, Beneficiary shall nevertheless have the right,
effective upon written notice, to require that future payments be again made to
Beneficiary.

Section 4.4 Proceeds Held in Trust by Grantor. If under any existing gas sales
or exchange agreements or products sales or exchange contracts, other than
division orders or transfer orders, or under any gas transportation contract,
any proceeds are required to be paid by the purchaser or transporter direct to
Grantor so that under such existing agreements payment cannot be made to
Beneficiary in the absence of foreclosure, then Grantor’s interest in all
proceeds under such sales agreement and in all other proceeds which for any
reason may be paid to Grantor shall, when received by Grantor, constitute trust
funds in his hands and shall be immediately paid over to Beneficiary, if
Beneficiary has requested that such payments be delivered to it under this
assignment.

Section 4.5 Limitation of Liability of Beneficiary and Trustee. Beneficiary is
hereby absolved from all liability for failure to enforce collection of the
proceeds and amounts assigned under Section 4.1 above and from all other
responsibility in connection therewith, except the responsibility to account to
the person legally entitled thereto (by application upon the Obligation or
otherwise) for funds actually received. Grantor agrees to indemnify and hold
harmless Trustee and Beneficiary against any and all liabilities, actions,
claims, judgments, costs, charges, and attorney’s fees by reason of the
assertion that they or either of them have received, either before or after
payment and performance in full of the Obligation, funds from the production of
hydrocarbons claimed by third persons, and the Trustee and Beneficiary shall
each have the right to compromise and adjust any such claims, actions, and
judgments, and in addition to the rights to be indemnified as herein provided,
all amounts paid by Trustee or by Beneficiary in compromise, satisfaction, or
discharge of any such claim, action or judgment, and all court costs, attorney’s
fees, and other expenses of every character incurred by Trustee or by
Beneficiary, pursuant to the provisions of this section, shall be demand
obligations owing by Grantor and shall bear interest at the Highest Lawful Rate
from date of expenditure until paid and shall be secured by the liens created
and granted by this Deed of Trust.

Section 4.6 Duty to Pay Obligation. Nothing contained herein shall limit
Grantor’s absolute duty to make payment when due of the Obligation when the
Proceeds received by Beneficiary pursuant to Section 4.1 hereof are insufficient
to pay the same, and receipt of Proceeds under said Section 4.1 shall be in
addition to all other security now or hereafter existing to secure payment of
the Obligation.

ARTICLE 5
FINANCING STATEMENT

Section 5.1 Effective as a Financing Statement. This Deed of Trust covers goods
which are or are to become fixtures on the real property described herein. This
Deed of Trust shall be effective as a financing statement filed as a fixture
filing with respect to all fixtures included within the Property and is to be
filed for record in the real property records of each county in which any part
of the Mortgaged Properties (including said fixtures) is situated. This Deed of
Trust shall also be effective as a financing statement covering as-extracted
collateral, minerals or the like (including oil and gas) and accounts arising
out of the sale at the wellhead or minehead of the wells or mines located on the
Mortgaged Properties of oil, gas, or other minerals in which Grantor has an
interest before extraction, and is to be filed for record in the real property
records of each county in which any part of the Mortgaged Properties is
situated. The Grantor is the debtor. This Deed of Trust shall also be effective
as a financing statement covering any other Property and may be filed in any
other appropriate filing or recording office. The mailing address of Grantor is
the address of the Beneficiary from which information concerning the security
interests hereunder may be obtained is the address of the Beneficiary set forth
in Section 6.10 of this Deed of Trust. Grantor is a general partnership,
organized under the laws of the State of Texas.

Section 5.2 Reproduction of Deed of Trust as Financing Statement. A photographic
or other reproduction of this Deed of Trust or of any financing statement
relating to this Deed of Trust shall be sufficient as a financing statement for
any of the purposes referred to in Section 5.1.

Section 5.3 Notice to Account Debtors. In addition to the rights granted in
Article 4 hereof, the Beneficiary may at any time notify the account debtors or
obligors of any accounts, chattel paper, negotiable instruments or other
evidences of indebtedness included in the Collateral to pay the Beneficiary
directly.

Section 5.4 Filing of Financing Statement. The Beneficiary shall have the right,
without the consent or joinder of the Grantor, to execute and file with any
governmental authority such financing statements, financing statement amendments
and continuation statements as may, in the sole discretion of the Beneficiary,
be necessary or advisable to maintain, perfect or otherwise evidence the Lien of
the Beneficiary in and to any of the Mortgaged Property. The Grantor, as Debtor,
hereby expressly authorizes the Beneficiary, as Secured Party, to file any such
financing statement without the signature of the Grantor to the extent permitted
by applicable law.

ARTICLE 6
MISCELLANEOUS

Section 6.1 Release. If the Obligation is paid and performed in full in
accordance with the terms of this Deed of Trust and the Notes and other security
instruments and documents and writings evidencing or securing all or any part of
the Obligation, and if Grantor shall well and truly perform all of Grantor’s
covenants contained herein, then this conveyance shall be released at Grantor’s
request and expense; otherwise, it shall remain in full force and effect,
provided, however, that Grantor’s warranties and indemnities contained in this
Deed of Trust shall survive the payment and performance of the Obligation and
the release of this Deed of Trust.

Section 6.2 Rights Cumulative. All rights and liens herein expressly conferred
are cumulative of all other rights and liens herein, or by law or in equity
provided, or provided in any other security instruments, and shall not be deemed
to deprive Beneficiary or Trustee of any such other legal or equitable rights
and liens by judicial proceedings, or otherwise, appropriate to enforce the
conditions, covenants and terms of this Deed of Trust and other security
instruments, and the employment or enforcement of any rights hereunder, or
otherwise, shall not prevent the concurrent or subsequent employment or
enforcement of any other rights.

Section 6.3 Waivers. Any and all covenants in this Deed of Trust may from time
to time, by instrument in writing signed by Beneficiary and delivered to
Grantor, be waived to such extent and in such manner as Beneficiary may desire,
but no such waiver shall ever affect or impair Beneficiary’s rights and liens
hereunder, except to the extent specifically stated in such written instruments.

Section 6.4 Sale of Mortgaged Property. In the event Grantor or any of Grantor’s
successors conveys any interest in the Mortgaged Property, or in any part
thereof, to any other party, Beneficiary may, without notice to Grantor or
Grantor’s successors, deal with any owner of any part of the Mortgaged Property
with reference to this Deed of Trust and the Obligation, either by way of
forbearance on the part of Beneficiary, or extension of time of payment of the
Obligation, or release of all or any part of the Mortgaged Property, or any
other property securing payment and performance of the Obligation, without in
any way modifying or affecting Beneficiary’s rights and liens hereunder or the
liability of Grantor or any other party liable for payment and performance of
the Obligation, in whole or in part; provided, that no action taken or omitted
to be taken by Beneficiary under this Section 6.4 shall be deemed a waiver of
any default occurring by reason of any such conveyance.

Section 6.5 Condemnation Sale. Beneficiary shall be entitled to receive any and
all sums which may be awarded or become payable to Grantor for the condemnation
of the Mortgaged Property, or any part thereof, for public or quasi-public use,
or by virtue of private sale in lieu thereof, and any sums which may be awarded
or become payable to Grantor for damages caused by public works or construction
on or near the Mortgaged Property. All such sums are hereby assigned to
Beneficiary, and Grantor shall, upon request of Beneficiary, make, execute,
acknowledge and deliver any and all additional assignments and documents as may
be necessary from time to time to enable Beneficiary to collect and receipt for
any such sums. Beneficiary shall not be, under any circumstances, liable or
responsible for failure to collect, or exercise diligence in the collection of,
any of such sums.

Section 6.6 Renewals of Indebtedness. It is understood and agreed that the
proceeds of the Notes or of any further loans or advances, to the extent the
same are utilized to renew or extend any indebtedness or take up any outstanding
liens against the Mortgaged Property, or any portion thereof, have been advanced
by Beneficiary at Grantor’s request and upon Grantor’s representation that such
amounts are due and payable. Beneficiary shall be subrogated to any and all
rights and liens owned or claimed by any owner or holder of such outstanding
rights and liens, however remote, regardless of whether such rights and liens
are acquired by assignment or are released by the holder thereof upon payment.

Section 6.7 Waiver of Marshaling. Grantor hereby waives all rights of marshaling
in the event of any foreclosure of the liens hereby created.

Section 6.8 Number and Gender of Words, Etc. Whenever herein the singular number
is used, the same shall include the plural where appropriate, and vice versa,
and words such as Aherein,@ Ahereof,@ Ahereinafter,@ and other words of similar
import shall refer to this Deed of Trust and not to any particular section or
portion hereof, and words of any gender shall include each other gender where
appropriate.

Section 6.9 Headings. The captions, headings, and arrangements used in this Deed
of Trust are for convenience only and do not in any way affect, limit, amplify,
or modify the terms and provisions hereof.

Section 6.10 Notices. Whenever this Deed of Trust requires or permits any
consent, approval, notice, request or demand from one party to another, the
consent, approval, notice, request, or demand must be in writing to be effective
and shall be deemed to have been given on the day personally delivered or, if
mailed, on the day it is enclosed in an envelope, properly stamped, sealed and
deposited in a post office or official depository maintained by the United
States Postal Service, certified mail, return receipt requested, addressed to
the party to be notified at the address stated below (or at such other address
as may have been designated by written notice):

      If to Grantor:   ESCONDE RESOURCES LP     3326 West Wadley Avenue, Suite
3-267     Midland, Texas 79701
If to Beneficiary:
  AMERICAN STATE BANK

620 North Grant Avenue

Odessa, Texas 79761

Section 6.11 Governing Law. THIS DEED OF TRUST IS INTENDED TO BE PERFORMED IN
THE STATE OF TEXAS, AND THE SUBSTANTIVE LAWS OF SUCH STATE AND OF THE UNITED
STATES OF AMERICA SHALL GOVERN THE VALIDITY, CONSTRUCTION, ENFORCEMENT, AND
INTERPRETATION OF THIS DEED OF TRUST. HOWEVER, ANYTHING IN THIS DEED OF TRUST TO
THE CONTRARY NOTWITHSTANDING, THE SUBSTANTIVE LAWS OF THE STATES OF TEXAS
RELATING TO THE VALIDITY, CONSTRUCTION AND INTERPRETATION OF THE OBLIGATION AND
TO USURY AND PERMISSIBLE INTEREST AND SIMILAR CHARGES AND AMOUNTS SHALL GOVERN
ALL ASPECTS OF THIS DEED OF TRUST.

Section 6.12 Invalid Provisions. If any provision of this Deed of Trust is
invalid or unenforceable in any jurisdiction applicable to this Deed of Trust,
then, to the extent permitted by law, (a) the other provisions hereof shall
remain in full force and effect in such jurisdiction and shall be liberally
construed in favor of Beneficiary in order to carry out the intentions of the
parties hereto as nearly may be possible; and (b) the invalidity or
unenforceability of such provision in any jurisdiction shall not affect the
validity or enforceability thereof in any other jurisdiction. If the rights and
liens created by this Deed of Trust shall be invalid or unenforceable as to any
part of the Obligation, the unsecured portion of the Obligation shall be
completely paid prior to the payment of the remaining and secured portion of the
Obligation, and all payments made on the Obligation shall be considered to have
been paid on and applied first to the complete payment of the unsecured portion
of the Obligation.

Section 6.13 Definitions. In addition to the terms defined elsewhere herein, as
used herein, the following terms shall have the meanings indicated:

AAdvance Payment Contract@ means any contract with another person or party (the
AOther Party@) whereby Grantor either (i) receives or becomes entitled to
receive (either directly or to a third party for Grantor’s account or benefit)
any payment (an AAdvance Payment@) which the Other Party may require to be
applied toward payment of the purchase price of Hydrocarbons produced or to be
produced from any of the Mortgaged Property and which Advance Payment is paid or
to be paid in advance of actual delivery of such production to or for the
account of the Other Party regardless of such production, or (ii) grants an
option or right of refusal to such Other Party to purchase and take delivery of
such production, and, in either of the foregoing instances, regardless of
whether the Advance Payment may be applied as payment for a portion only of the
purchase price thereof or of a percentage or share of such production. Inclusion
of the standard Atake or pay@ provision in any gas sales or purchase contract
shall not, in and of itself, constitute such contract an AAdvance Payment
Contract@ for the purposes hereof.

ACode@ means the applicable Uniform Commercial Code, if any, of each state where
any of the Mortgaged Property is situated.

ACollateral@ has the meaning given such term on page 2 hereof.

ADeed of Trust@ has the meaning given such term in Article 1 hereof.

ADefault@ has the meaning given such term in Section 3.1 hereof.

ADisposal or Disposed@ shall have the meanings specified in RCRA.

AEnvironmental Laws@ means the following: the Resource Conservation and Recovery
Act of 1976, 42 U.S.C. '' 6901 et seq., as amended by the Used Oil Recycling Act
of 1980, the Solid Waste Disposal Act Amendments of 1980, and the Hazardous and
Solid Waste Amendments of 1984 (“RCRA”), the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended by the Superfund
Amendments and Reauthorization Act of 1986, 42 U.S.C. '' 9601 et seq.
(“CERCLA”), the Toxic Substance Control Act, 15 U.S.C. '' 2601 et seq., the
Clean Air Act, 42 U.S.C. '' 7401 et seq., the Clean Water Act, 33 U.S.C. '' 1251
et seq., and any other Law regulating or imposing liability for or standards of
conduct concerning the release or disposal of any Hazardous Material or relating
to pollution or the protection of the environment, including, without
limitation, Laws relating to emissions, discharges, releases or threatened
releases of pollutants, contaminants, chemicals, or industrial, toxic or other
Hazardous Materials into the environment (including, without limitation, ambient
air, surface water, ground water, land surface or subsurface strata), health,
industrial hygiene, or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, removal, cleanup, disposal, transport or
handling of pollutants, contaminants, chemicals or industrial, toxic or other
Hazardous Materials.

AGrantor@ means Esconde Resources LP, a Texas limited partnership.

AGrantor’s Successors@ means each and all of the immediate and remote
successors, assigns, heirs, executor, administrators, and legal representatives
of Grantor.

AHazardous Material@ shall mean any flammable explosive, radioactive material,
hazardous waste, toxic substance or related material and any other substance or
material defined or designated as a hazardous or toxic substance, material or
waste by any Law presently in effect or as amended or promulgated in the future
and shall include, without limitation:

(i) those substances included within the definitions of Ahazardous substances,@
Ahazardous materials,@ Atoxic substances,@ or Asolid waste@ in CERCLA, RCRA, and
the Hazardous Materials Transportation Act, 49 U.S.C. '' 1801 et seq., and in
the regulations promulgated pursuant thereto;

(ii) those substances defined as Ahazardous wastes@ or as Ahazardous substances@
in applicable state Law and in the regulations promulgated pursuant thereto;

(iii) those substances listed by the Environmental Protection Agency as
hazardous substances;

(iv) such other substances, materials and wastes which are or become regulated
under applicable Law or which are classified as hazardous or toxic under Laws;
and

(v) any material, waste or substance which is (A) petroleum, (B) asbestos, (C)
polychlorinated biphenyls or (D) designated as a Ahazardous substance@ pursuant
to Section 311 of the Clean Water Act, 33 U.S.C. '' 1251 et seq. (33 U.S.C. ''
1321), or listed pursuant to Section 307 of the Clean Water Act (33 U.S.C. ''
1317).

AHighest Lawful Rate@ means the maximum nonusurious rate of interest which
Beneficiary is allowed from time to time to contract for, charge, take, reserve,
or receive on notes or other indebtedness owed to Beneficiary, as the case may
be, under Laws applicable to the Notes or other indebtedness owing to the
Beneficiary which are presently in effect or, to the extent allowed by
applicable Law, under such applicable Laws which may hereafter be in effect and
which allow a higher maximum nonusurious interest rate than applicable Laws now
allow, after taking into account, to the extent required by applicable laws, any
and all relevant payments or charges under the Notes. For purposes of such
determination, the AHighest Lawful Rate@ shall mean the greater of (a) the
maximum rate of interest from time to time permitted under the laws of the
United States of America (including without limitation the rate of interest
permitted to be charged under 12 U.S.C. '85), and (b) the maximum rate of
interest permitted to be charged under the laws of the State of Texas.

AHolder@ means any present or future holder of the Obligation or any part
thereof.

AHydrocarbons@ has the meaning given such term in Paragraph III.

ALand@ has the meaning given such term in Paragraph VI.

ALaws@ means all applicable constitution, treaties, statues, laws, ordinances,
regulations, orders, writs, injunctions, or decrees of the United States or of
any state, commonwealth, county, parish, municipality, or tribunal.

ALien@ means any lien, mechanic’s lien, materialman’s lien, pledge, conditional
sale agreement, title retention agreement, financing lien, production payment,
security interest, mortgage, deed of trust or other encumbrance, whether arising
by agreement or under law.

AMortgaged Property@ has the meaning given such term on page 1 hereof.

ANote@ or ANotes@ has the meaning given to such term in Section 1.2 hereof.

AObligation@ has the meaning given such term in Article I hereof.

AOther security instrument@ has the meaning given such term in Section 1.4
hereof.

APerson@ means any individual, firm, corporation, association, partnership,
joint venture, company, trust, tribunal or other entity.

APersonal Property@ has the meaning given such term in Paragraph V.

AProceeds@ has the meaning given such term in Section 4.1(a) hereof.

ARelease@ shall have the meanings specified in CERCLA.

ARights@ means rights, remedies, powers, and privileges.

ASale@ has the meaning given such term in Subsection 3.2(h) hereof.

ASection@ means a section of this Deed of Trust, unless specifically indicated
otherwise.

ASubject Contracts@ has the meaning given such term in Paragraph IV.

ASubject Easements@ has the meaning given such term in Paragraph V.

ASubject Interests@ has the meaning given such term in Paragraph I and II.

ASubject Leases@ has the meaning given such term in Paragraph I.

ATaxes@ means all taxes, assessments, fees, levies, imposts, duties, deductions,
withholdings or other similar charges from time to time or at any time imposed
by any law or any tribunal.

ATribunal@ means any court or any governmental department, commission, board,
bureau, agency or instrumentality of the United States or of any state,
commonwealth, nation, territory, possession, county, parish or municipality,
whether now or hereafter constituted and/or existing.

ATrustee@ means the person who is at the time the duly appointed trustee or
successor or substitute trustee under this Deed of Trust at the time in
question.

Section 6.14 Form of Deed of Trust. This instrument may be construed and
enforced from time to time whether within the State of Texas, and elsewhere
outside the State of Texas, as a mortgage, deed of trust, chattel mortgage,
conveyance, assignment, security agreement, pledge, financing statement,
hypothecation or contract, or any one or more of them as may be appropriate
under applicable laws, in order fully to effectuate the lien hereof and the
purposes and agreements herein set forth. Insofar as this instrument is a
security agreement, pledge, financing statement, hypothecation or contract, or
any one or more of them as may be appropriate under applicable laws, in order
fully to effectuate the lien hereof and the purposes and agreements herein set
forth, Grantor is the debtor and Beneficiary is the secured party. The addresses
shown in Section 6.10 are the addresses of the debtor and secured party and
information concerning the security interest granted hereby may be obtained from
the secured party at such address. Without in any manner limiting the generality
of any of the foregoing provisions hereof: (a) some portions of the goods
described or to which reference is made herein are or are to become fixtures on
the Land described or to which reference is made herein; (b) the minerals and
the like (including oil and gas) included in the Mortgaged Property and the
accounts resulting from the sale thereof will be financed at the wellhead(s) or
minehead(s) or the well(s) or mine(s) located on the Land described or to which
reference is made herein; and (c) this instrument is to be filed of record in
the real estate records in the counties in which any portion of the Mortgaged
Property is situated as a financing statement but the failure to do so will not
otherwise affect the validity or enforceability of this instrument.

Section 6.15 Restatement of Prior Mortgage. If Schedule 1 is attached hereto,
the Notes described in Section 1.2 is given in renewal and extension of
indebtedness outstanding under the promissory Notes described in and secured by
the instruments set forth in Schedule 1 attached hereto and made a part hereof
(as amended and supplemented to the date hereof, the APrior Mortgages@). It is
the desire and intention of Grantor and Beneficiary to renew and extend all
liens, rights, powers, privileges, superior titles, estate and security
interests existing by virtue of the Prior Mortgages and in connection therewith,
it is understood and agreed that this Mortgage restates and amends each of the
Prior Mortgages in its entirety. This Mortgage renews and extends all liens,
rights, powers, privileges, superior titles, estates and security interests
existing by virtue of each of the Prior Mortgages without interruption or lapse,
but the terms, provisions, and conditions of such liens, powers, privileges,
superior titles, estates and security interests shall hereafter be governed in
all respects by this Mortgage and any amendments or supplements thereto.

Section 6.16 Multiple Counterparts. This Deed of Trust has simultaneously been
executed in a number of identical counterparts, each of which shall be deemed an
original, and all of which are identical, except that in order to facilitate
recordation, portions of Exhibit “A” hereto which describe Mortgaged Property
situated in counties other than the particular county in which a counterpart
hereof is being recorded may be omitted from such counterpart.

Section 6.17 Binding Effect. This Deed of Trust is binding upon Grantor and
Grantor’s successors and shall inure to the benefit of Beneficiary and their
respective successors and assigns, and the provisions hereof shall likewise be
covenants running with the Land. The duties, covenants, conditions, obligations,
and warranties of Grantor in this Deed of Trust shall be joint and several
obligations of Grantor and Grantor’s successors. Each and every party who signs
this Deed of Trust, other than Beneficiary, and each and every subsequent owner
of the Mortgaged Property, or any part thereof, jointly and severally covenants
and agrees that he or it will perform, or cause to be performed, each and every
condition, term, provision, and covenant of this Deed of Trust.

Effective as of September 1, 2009, but executed the day of acknowledgment.

                  ESCONDE RESOURCES LP, a Texas Limited Partnership 3326 West
Wadley Avenue, Suite 3-267         Midland, Texas 79701   By:   Esconde Energy
LLC, its general partner        
By:
  Pierce-Hamilton Energy Partners LP,

Managing Member



      By: Muscoda Hill Energy LLC, its general partner

By: /s/ Lisa P. Hamilton
Lisa P. Hamilton, President


/s/ Paul W. Heard

Paul W. Heard, Managing Member

/s/ Ronnie L. Steinocher             

Ronnie L. Steinocher, Managing Member

GRANTOR

AMERICAN STATE BANK

620 North Grant Avenue
Odessa, Texas 79761

By: /s/ MIKE MARSHALL
MIKE MARSHALL
President


BENEFICIARY

     
THE STATE OF TEXAS
COUNTY OF MIDLAND
  '
'
'

This instrument was acknowledged before me on the day of September 2009, by Lisa
P. Hamilton, President of Muscoda Hill Energy LLC, general partner of
Pierce-Hamilton Energy Partners LP, Managing Member of Esconde Energy LLC,
General Partner of Esconde Resources LP, a Texas limited partnership, on behalf
of said partnership.

      

Notary Public, State of Texas

     
THE STATE OF TEXAS
COUNTY OF MIDLAND
  '
'
'

This instrument was acknowledged before me on the day of September 2009, by Paul
W. Heard, Managing Member of Esconde Energy LLC, General Partner of Esconde
Resources LP, a Texas limited partnership, on behalf of said partnership.

      

Notary Public, State of Texas

     
THE STATE OF TEXAS
COUNTY OF MIDLAND
  '
'
'

This instrument was acknowledged before me on the day of September 2009, by
Ronnie L. Steinocher, Managing Member of Esconde Energy LLC, General Partner of
Esconde Resources LP, a Texas limited partnership, on behalf of said
partnership.

      

Notary Public, State of Texas

     
THE STATE OF TEXAS
COUNTY OF MIDLAND
  '
'
'

This instrument was acknowledged before me on the day of September 2009, by Mike
Marshall, President of American State Bank, a Texas banking association, on
behalf of said association.

      

Notary Public, State of Texas

